Title: Pennsylvania Assembly: Reply to the Governor, 27 June 1755
From: Pennsylvania Assembly
To: 


May it please the Governor,
[June 27, 1755]
The Power of calling the Assembly together whenever the Publick Service requires it, in the intermediate Times of their Adjournments, we presume is, and ought to be, lodged in the Governor of this Province; and we do not recollect any Instance in which it has been either disputed or disobeyed: So long as that Power is duly exercised, the sudden and unforeseen Exigencies of Government are provided for, the Assemblies impowered to act at all Times for the publick Good, and the People themselves obliged; and accordingly we find the Representatives, when thus summoned, repeatedly acknowledging the Governor’s Care in calling them together by his Writs, in which the Reasons have generally been inserted, and a proper Regard has been shewn to the Convenience of the Members in their Harvests, and at the other unseasonable Times of the Year, or when the publick Affairs were pressing, a suitable Dispatch has been given, on the Part of our Governors, without studied Delays, or introducing Matters of small Importance directly tending to frustrate the Ends for which they were called together. And under this Oeconomy the Members have chearfully attended whenever the Publick Business has unavoidably interfered with their private Interests. But should our Governors consider this Power, as a Power of bringing us together at a great Expence to the Country, meerly to shew their Abilities in contriving new Modes, or making new Demands upon the People, to obstruct the Ends of their Meeting, we apprehend it will answer no valuable Purposes.
The Governor is pleased to inform us, that as he has a Power to summon us by his Writs, he has also a Right, by Speech or Message, to lay before us the Business he has to recommend, and that his Speeches or Messages are a sufficient Foundation for the Assembly to proceed upon; and it may occasionally be true: But when his Writs are issued upon Letters or Advices, referred to in his Speeches and Messages, we conceive the original Papers ought to be laid before us, as has ever been the Practice in this Province; and a different Conduct at this Time, can tend only to create a Misunderstanding between the several Branches of the Legislature, and obstruct the Ends for which he has called us together.
By the Governor’s Message of the Twenty-fourth of December last we are told, that “the Conduct of his Predecessor is no Rule to him, nor will his be for any one that may succeed him;” but however Governors may be changed, or with whatever Views they may succeed one another, it will become the People to make their own Actions consistent, which we conceive can only be done by making such original Papers as the Governor shall think fit to lay before us the Rule of our Proceedings. It is true, the Governor has told us repeatedly, that upon our printing the Secretary of State’s Letter, we “could not be at a Loss for the Reason of his Caution in laying General Braddock’s Letter before the House;” but when we consider the full Answer already given to that Objection, we are really at a Loss to conceive why he should think it of any Weight, unless he can shew, that the Printing it disclosed any of His Majesty’s Designs and Commands, with respect to the French, not more generally known before by his own Messages, the publick Prints, and the Speeches of other Governors, than they could be by our publishing them in our Votes, especially as it was communicated to us without the least Caution, and was actually printed before we had any Knowledge of the Governor’s Objection to it.
That the Governor may be “answerable for every Secret of State, communicated to him by the King’s Ministers, or those employ’d in His Majesty’s Service,” may be true; but if they are such as he is enjoined to lay before the Assembly, and he accordingly recommends them as such, we presume he will be acquitted, and the House must be answerable for their own Conduct. But if the Governor supposes, that from the Nature of his Station he must be “the sole and only Judge” what Letters or Papers, coming to him on His Majesty’s Service, are proper to be made publick, we are under a Necessity of differing from him so far as such Letters or Papers are to be the Justification of our Conduct, which we presume the House may publish or not according to their own Prudence, in which, we are assured, the Governor may very safely confide.
